Citation Nr: 0418488	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  00-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis.

2.  Entitlement to service connection for lumbar strain.

3.  Entitlement to a rating in excess of 10 percent for right 
wrist fracture residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who had active service from May 
1972 to February 1983.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from September (increased 
rating claim) and December (service connection claims) 1999 
rating decisions of the New Orleans, Louisiana Regional 
Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  In a June 2004 Written Brief, the veteran's 
representative asserts that VA has "failed to properly 
apply" the VCAA to this case.  Since the case is being 
remanded anyway, there is an opportunity to correct any VCAA 
notice deficiency.  

The Board finds that a remand is required for several 
reasons.  First, it is unclear whether the veteran was 
afforded his right to representation during all stages of his 
appeal.  VA regulations provide that, when a veteran appeals 
to the Board, he ". . . will be accorded full right to 
representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person."  
38 C.F.R. § 20.600.  If a veteran appoints a representative, 
the RO is to give the representative an opportunity to 
execute a VA Form 646, Statement of Accredited Representative 
in Appealed Case, prior to certification of the appeal to the 
Board "in all instances."  VA Adjudication Procedure 
Manual, M21-1, Part IV, para. 8.29 (Mar. 24, 2000).

In June 2003, the veteran's local representative requested 
that if he did not appear for a scheduled Travel Board 
hearing, prior to forwarding the appeal to the Board the 
claims file be returned to the representative for preparation 
of a VA Form 646.  The veteran then failed to appear for a 
Travel Board hearing scheduled in November 2003.  The 
representative was not given the opportunity to submit a VA 
Form 1-646, as requested.  This omission should be corrected.

On October 2001 VA orthopedic examination the veteran noted 
that he was "getting Social Security" (presumably 
disability benefits).  The RO has not obtained medical 
records which were the basis for any award of Social Security 
Administration (SSA) benefits.  Such records may contain 
information pertinent to the veteran's claims, and VA is 
obligated to obtain them.

The record also reveals that the veteran has been scheduled 
for two Travel Board hearings, in November 2003 and January 
2004.  On each occasion, he informed VA that he was unable to 
attend and requested that the hearing be rescheduled.  A 
January 2004 VA Report of Contact indicates that the veteran 
sought to postpone his hearing until at least January 2005, 
and that the claims file was to be forwarded to the Board for 
a ruling on the postponement request.  No such ruling is of 
record.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran and his accredited 
representative should be provided full 
notice of the VCAA as it pertains to each 
of his claims in full compliance with the 
statutory provisions, implementing 
regulations, and any interpretative 
United States Court of Appeals for 
Veterans Claims (Court) and United States 
Court of Appeal for the Federal Circuit 
(Federal Circuit) decisions.  He should 
have the opportunity to respond.  The RO 
should arrange for any further 
development suggested by any response to 
the VCAA notice.  If the veteran's 
accredited representative expresses 
further dissatisfaction with the VCAA 
notice given, the RO should address the 
stated concerns, then proceed with the 
development ordered below.  

2.  The RO should ascertain whether the 
veteran still desires a Travel Board 
hearing.  If he still desires a hearing 
(and provides good cause for his requests 
for postponements) the RO should arrange 
for such a hearing.  All communications 
with the veteran in this regard must be 
documented in his claims file.  The case 
should then be processed in accordance 
with established appellate practices.  

3.  The RO should obtain from SSA copies 
of all medical records considered by that 
agency in its adjudication of the 
veteran's claim for disability benefits.

4.  If the veteran no longer desires a 
Travel Board hearing, the RO should 
review the claims in light of everything 
added to the record since their last 
review.  If any claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond before the 
record is returned to the Board.  
Specifically, the local representative 
should have the opportunity to file a VA 
Form 646/supplement the record before the 
case is returned to the Board for further 
appellate review.

The purposes of this remand are to meet due process 
requirements and to assist the veteran in the development of 
his claims.  He has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded 


by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


